Examiner’s Comment
Claims Rejoined
            Claims 23-25 which were previously withdrawn due to depending on cancelled claims have been rejoined with claims 15, 17 and 26-29 in light of Applicants amendment to have claims 23-25 depend from claim 15.   Claims 23-25 were previously withdrawn from consideration because they depended from cancelled claims.  In view of the amendment to claims 23-25 to depend from claim 15, claims 23-25 have been rejoined 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adrianna Zhang, Attorney on 02/18/2021.

           IN THE CLAIMS:
           Cancel claims 30-34 without prejudice.
           Claim 23 after the recitation “peptide tag” delete the recitation “selected from AviTag, Calmodulin-tag, polyglutamae tag, FLAG-tag, HA-tag, His-tag, Myc-tag, S-tag, SBP-tag, Softag 1, Sotfag 3, Strep-tag, TC tag, V5 tag, Xpress tag, Isopeptag, and SpyTag”.

            Claim 24 after the recitation “of ApoA1” delete the recitation “, or ApoA1 mimetic”.
            Claim 25 delete the recitation “said portion” and replace with --said region--.
            Claim 25 after the recitation “of ApoA1” delete the recitation “, or ApoA1 mimetic”.
            Claim 25 after the recitation “linker is selected from” insert --the group consisting of--.

            Reasons for allowance
The following is an examiner’s statement of reasons for allowance:  Hammond et al (US 2003/0212253) is considered to be the closest prior art of record.
 Hammond et al discloses a system to purify, separate or isolate plasma proteins from complex protein mixtures (e.g. para 0034).  Hammond et al discloses that the proteins to be purified can be Apo-A1 associate with HDL (thus teaching the purification of HDL molecules (e.g. abstract, para’s 0020, 0034) Hammond et al discloses the same HDL molecules as instantly recited and therefore the HDL molecules of Hammond et al comprise an HDL lipophilic core and a plurality of HDL lipoproteins.   Hammond et al discloses contacting a sample with a peptide to form a peptide-plasma protein complex and discloses the peptide is attached to a support (e.g. para 0034).  Hammond et al discloses that the sample is a mixed sample (i.e. plasma sample contains both HDL and non-HDL molecules) (e.g. para 0019).  Hammond et al discloses removing the plasma protein from the sample (e.g. para’s 0034-0035).  However, Hammond et al does not 
NOTE:  It is noted that the applicant corrected the priority type to US 14/713,046 from CON to DIV (see Request for Corrected filing 02/05/21).  Thus, the ODP rejections were withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GARY COUNTS/Primary Examiner, Art Unit 1641